Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 1 of 30 PageID #: 641




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  TRONDO HUMPHREY,                                )
                                                  )
                           Plaintiff,             )
                                                  )
  v.                                              ) No. 1:19-cv-00764-JRS-TAB
                                                  )
  CITY OF ANDERSON,                               )
  COUNTY OF MADISON,                              )
  TERRY SOLLARS,                                  )
  RODNEY CUMMINGS,                                )
  UNKNOWN CITY OF ANDERSON                        )
  POLICE OFFICERS,                                )
  STAN YOUNG,                                     )
                                                  )
                           Defendants.            )


                Entry and Order on Motion to Dismiss (ECF No. 64)

       Trondo Humphrey was charged with and convicted of the 1995 murder of Benja-

  min Laughlin1 in Anderson, Indiana. He was sentenced to sixty years’ incarceration.

  His conviction was affirmed on direct appeal. Humphrey v. State, 680 N.E.2d 836

  (Ind. 1997) (“Humphrey I”). Fifteen years later, Humphrey filed a petition for post-

  conviction relief based on a claim of ineffective assistance of trial counsel. The Indi-

  ana Supreme Court held that trial counsel had rendered Humphrey ineffective assis-

  tance and remanded for a new trial. Humphrey v. State, 73 N.E.3d 677 (Ind. 2017)

  (“Humphrey II”). The Madison County Prosecutor’s office dropped all charges against




  1Defendants' brief indicates that the victim's name was "Laflin," not "Laughlin." However,
  the Court uses the name employed by both Humphrey's Complaint and the Indiana Su-
  preme Court opinions.
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 2 of 30 PageID #: 642




  Humphrey. After serving more than twenty-one years of his sentence, he was re-

  leased in September 2017.

     Humphrey brought this action under 42 U.S.C. § 1983, alleging violations of his

  constitutional rights and supplemental state law claims. Defendants City of Ander-

  son, Terry Sollars, and Stan Young move to dismiss the Amended Complaint (the

  “Complaint”) for failure to state a claim upon which relief can be granted under Fed-

  eral Rule of Civil Procedure 12(b)(6). For the reasons that follow, the Court grants in

  part and denies in part the motion to dismiss.

                                  I. Dismissal Standard

     A complaint must contain a short and plain statement showing that the pleader

  is entitled to relief. Conley v. Gibson, 355 U.S. 41, 47 (1957). “To meet this standard,

  a plaintiff is not required to include ‘detailed factual allegations.’” Alexander v.

  United States, 721 F.3d 418, 422 (7th Cir. 2013). The statement of the claim need

  only “give the defendant fair notice of what the . . . claim is and the grounds upon

  which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quota-

  tion marks and citation omitted).

     To survive a motion to dismiss, the factual allegations must “‘state a claim to relief

  that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

  Twombly, 550 U.S. at 570). A claim is facially plausible if it “pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for

  the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556). The “[f]actual

  allegations must be enough to raise a right to relief above the speculative level.”



                                             2
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 3 of 30 PageID #: 643




  Twombly, 550 U.S. at 555. Courts “take all the factual allegations in the complaint

  as true,” Iqbal, 556 U.S. at 678, and draw all reasonable inferences in the plaintiff's

  favor, Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016). Courts, however,

  need not accept the truth of mere legal conclusions. Iqbal, 556 U.S. at 678–79. “[I]f

  a plaintiff pleads facts that show its suit [is] barred . . . it may plead itself out of court

  under a Rule 12(b)(6) analysis.” Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

  1039, 1044 (7th Cir. 2019) (quoting Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d

  605, 608 (7th Cir. 1995)).

                               II. The Complaint’s Allegations

      The following factual background is taken from the Complaint's allegations, which

  are accepted as true with all reasonable inferences drawn in Humphrey's favor.

      Trondo Humphrey was fifteen years old when he was accused of a murder he al-

  leges he did not commit. His case was tried to a jury and he was convicted. He spent

  more than 21 years in prison before he was released. (First Am. Compl. (hereinafter

  “Compl.”) ¶ 1, ECF No. 56.)2 Defendants Terry Sollars and Stan Young were police

  officers with the Anderson, Indiana police department. Defendant Rodney Cummings

  was a prosecutor with the Madison County Prosecutor’s Office. (Compl. ¶ 11.)

      On April 28, 1995, Benjamin Laughlin and Stephen Sites drove in a blue pickup

  truck from Elwood, Indiana to Anderson, Indiana to obtain cocaine. (Id. ¶ 14.) Ac-

  cording to Sites, at some point in the evening, a man got into the truck to sell them



  2 Plaintiff has filed another First Amended Complaint (ECF No. 76), but the only difference
  in the two complaints is that the more recent complaint corrects a typographical error in the
  caption. No other changes were made, and the allegations are the same in both complaints.
                                                3
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 4 of 30 PageID #: 644




  drugs. Words were exchanged, and the man shot Laughlin in the torso, causing his

  death. (Compl. ¶ 15.) Sites could provide only a very limited description of the

  shooter and was never able to identify anyone as the man who shot Laughlin. (Id. ¶

  16.) No physical evidence was derived from the crime scene, and no physical evidence

  ever connected Humphrey to the crime. (Id. ¶ 17.)

     Having "very little information from . . . on which to rely, Defendants instead fab-

  ricated and manipulated evidence against” Humphrey. (Id. ¶ 19.) In the spring of

  1995, Defendants had no leads regarding who murdered Laughlin. (Id. ¶ 20.) De-

  fendants agreed to frame Humphrey for the Laughlin murder and to thereby deprive

  him of his constitutional rights and liberty. (Id. ¶ 76.)

     Despite lacking any reliable basis for suspecting that Humphrey or Roosevelt

  Brooks knew anything about the shooting, Defendants sought out Brooks, an ac-

  quaintance of Humphrey’s, and harassed him with repeated questioning. (Id. ¶ 22.)

  Brooks denied knowing anything about the murder because he did not witness it. (Id.

  ¶ 23.) Defendants increased the pressure on Brooks by bringing him to the police

  station for questioning about the homicide on multiple occasions, but Brooks contin-

  ued to profess his ignorance about the murder. (Id. ¶¶ 24, 25.) Defendants falsely

  told Brooks they "knew" that Humphrey committed the murder and pressured him

  to implicate Humphrey as Laughlin’s killer. (Id. ¶ 26.) They had no evidence against

  Humphrey and no justification for claiming they knew he murdered Laughlin. (Id. ¶

  27.) Brooks gave in to the pressure and falsely implicated Humphrey in the murder.

  (Id. ¶ 28.)



                                             4
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 5 of 30 PageID #: 645




      Cummings participated in the interrogation and coercion of Brooks. (Id. ¶ 29.)

  Despite “knowing” that Humphrey was innocent, Cummings pressured Brooks to

  falsely implicate Humphrey, placing his face inches from Brooks’s face and calling

  Brooks names when he refused to implicate Humphrey. (Id.) Cummings used other

  coercive and improper means during Brooks's interrogation to induce him to falsely

  implicate Humphrey. (Id.) Defendant Officers 3 were present during Cummings’s

  coercive and frightening interrogation but they did not stop Cummings. Instead, they

  also used threats and undue pressure, including repeatedly accusing Brooks of lying

  each time he tried to tell the truth, to cause Brooks to implicate Humphrey, “even

  though they knew that Mr. Humphrey was innocent.” (Id. ¶ 30.) In turn, Cummings

  was present for the Defendant Officers’ coercion of Brooks and joined their efforts too.

  (Id.) Defendants jointly coerced Brooks’s false inculpatory statements as part of the

  criminal investigation. (Id. ¶ 31.) While coercing Brooks, no Defendant had probable

  cause to suspect Humphrey had anything to do with the Laughlin murder. (Id.)

  Brooks had no knowledge that Humphrey committed the murder. (Id. ¶ 32.) Humph-

  rey "was completely innocent of the crime." (Id.)

      Before trial, Brooks provided an affidavit recanting the statement that Defend-

  ants elicited from him. (Id. ¶ 33.) Believing that they needed corroboration for

  Brooks’s fabricated story, Defendants pressured another witness, Donnie Smith, to

  corroborate Brooks’s story. (Id. ¶ 34.) Defendants approached Smith in August 1995,

  four months after the Laughlin murder, and interrogated Smith about the murder.


  3The Complaint's reference to "Defendant Officers" is to Sollars, Young, and the Unknown
  City of Anderson Police Officers. (Compl. ¶ 13.)
                                              5
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 6 of 30 PageID #: 646




  (Id. ¶ 35.) Smith truthfully told them he had no knowledge of the murder and he had

  no idea where he had been on the night of the murder as he had no reason to remem-

  ber a random evening from over four months ago. (Id.) Defendants pressured Smith

  to falsely claim that on the night of the murder he was with Humphrey in a garage

  near 14th and Nichol, that he saw a blue pick-up truck, that Humphrey was selling

  drugs that night, that he heard the tires of the car screech as the car pulled away,

  and that he heard Humphrey say the occupants of the truck tried to rip him off.

  (Compl. ¶ 36.) “None of the lies told by Smith actually happened, and the Defendants

  knew that when they coerced Smith to say them.” (Id. ¶ 37.)

     Because of Defendants' misconduct, the case against Humphrey proceeded to trial.

  (Id. ¶ 38.) The only evidence used to charge Humphrey was the fabricated statements

  from Brooks and Smith. (Id. ¶ 38.) At trial, Brooks testified that Defendants pres-

  sured him to give the statement falsely implicating Humphrey. (Id. ¶ 39.) Brooks

  stood by his pretrial affidavit explaining that his statement to police was false. (Id.

  ¶ 40.) Nonetheless, based on Brooks's coerced statement and Smith's fabricated tes-

  timony that purported to corroborate Brooks's false statement, the jury convicted

  Humphrey. (Id. ¶ 40.) The judge sentenced Humphrey to sixty years in prison. (Id.

  ¶ 43.) His conviction was affirmed on direct appeal.

     In 2017, Humphrey filed a petition for post-conviction relief, challenging the trial

  court’s admission of Brooks’s pretrial statement. (Id. ¶ 44.) The Indiana Supreme

  Court acknowledged that Brooks testified at trial that the statement was “fabricated

  due to police pressure.” The Court concluded that “[o]n the record before us it is



                                            6
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 7 of 30 PageID #: 647




  abundantly clear that the only evidence identifying Trondo Humphrey as the person

  committing the murder of Benjamin Laughlin was Brooks’ out-of-court written state-

  ment improperly admitted at trial as substantive evidence.” (Id. ¶ 45.) The Indiana

  Supreme Court remanded for a new trial. The Madison County Prosecutor’s office

  dropped all charges against Humphrey. He walked out a freeman in September 2017.

  (Id. ¶ 46.)

                                     III. Discussion

     Humphrey brings his claims under § 1983 alleging that Defendants violated his

  due process rights to a fair trial under the Fourteenth Amendment, subjected him to

  malicious prosecution, and detained and incarcerated him without probable cause in

  violation of his Fourth Amendment rights. He also alleges that Defendants failed to

  intervene in violation of his constitutional rights and conspired to deprive him of his

  constitutional rights. Humphrey brings a state-law claim for indemnification against

  the City of Anderson.

     An official acting under color of state law may be held liable under § 1983 if he

  “subjects, or causes to be subjected, any citizen of the United States or other person

  within the jurisdiction thereof to the deprivation of any rights, privileges, or immun-

  ities secured by the Constitution and laws.” 42 U.S.C. § 1983; see also Kuhn v. Good-

  low, 678 F.3d 552, 555–56 (7th Cir. 2012) (noting that § 1983 liability is premised on

  personal responsibility). To be held liable, “the official’s act must both be the cause-

  in-fact of the injury and its proximate cause.” Hoffman v. Knoebel, 894 F.3d 836, 841

  (7th Cir. 2018) (quoting Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012)).



                                             7
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 8 of 30 PageID #: 648




     A. Due Process Right to a Fair Trial, Malicious Prosecution, and
        Wrongful Pretrial Detention – Counts I, II and III

     Count I alleges that Defendants violated Humphrey's due process rights to a fair

  trial under the Fourteenth Amendment by fabricating inculpatory evidence, knowing

  it was false, and by deliberately withholding exculpatory evidence. Count II alleges

  that Humphrey was denied due process because he was subjected to malicious pros-

  ecution. Count III alleges that he was detained and incarcerated without probable

  cause in violation of his rights under the Fourth Amendment and Manuel v. City of

  Joliet, 903 F.3d 667 (7th Cir. 2018), cert. denied sub nom. City of Joliet, Ill. v. Manuel,

  139 S. Ct. 2777 (2019).

     Defendants argue that Humphrey’s claims against Sollars and Young related to

  his allegedly wrongful conviction and incarceration fail to state a claim because: (1)

  the jury in his criminal case was informed of Brooks’s allegations that he had been

  coerced to falsely incriminate Humphrey in the Laughlin murder, and (2) Smith did

  not incriminate Humphrey in the Laughlin murder at trial. Defendants also argue

  that despite asserting claims about the fabrication of evidence, Humphrey has not

  and cannot plausibly allege that Defendant Officers fabricated witness testimony.

  Defendants maintain that the conclusory allegations they “knew” that Humphrey did

  not murder Laughlin are not entitled to the presumption of truth. Further, Defend-

  ants argue that judicial and collateral estoppel bar Humphrey from alleging that he

  was convicted based upon alleged coerced false testimony by Smith. In addition, De-

  fendants argue that their alleged actions did not proximately cause Humphrey's pre-

  trial detention or conviction. Furthermore, they contend that the existence of probable

                                              8
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 9 of 30 PageID #: 649




  cause defeats Humphrey's claims for a wrongful detention or malicious prosecution.

  Next, they challenge the claims related to Humphrey's pretrial detention as barred by

  the statute of limitations. Finally, they argue that malicious prosecution claims are

  not cognizable under § 1983.

     Humphrey responds that he has stated a claim for a violation of his Fourteenth

  Amendment due process right to a fair trial. He argues that he has pleaded a due

  process violation based on Defendant Officers’ fabrication of inculpatory evidence and

  deliberate withholding of exculpatory evidence. Humphrey further argues that the

  use of Smith’s testimony to convict him is a factual dispute and principles of judicial

  and collateral estoppel do not preclude him from alleging that he was convicted based

  upon Smith's testimony. Furthermore, Humphrey asserts that Sollars and Young

  proximately caused his wrongful conviction and that there was no probable cause to

  arrest him. And he maintains that his claims are not time barred and that he may

  bring a claim for malicious prosecution.

     1. Fabrication of Evidence

     Beginning with the fabrication of evidence, “law enforcement officers ‘may not

  knowingly use false evidence, including false testimony, to obtain a tainted convic-

  tion.’” Coleman v. City of Peoria, Ill., 925 F.3d 336, 344 (7th Cir. 2019) (quoting Napue

  v. Illinois, 360 U.S. 264, 269 (1959)). “Using false evidence to convict violates a de-

  fendant’s right to a fair trial guaranteed by the Fourteenth Amendment’s Due Process

  Clause.” Id. In order to state a claim based on the fabrication of evidence, Humphrey




                                             9
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 10 of 30 PageID #: 650




  must allege not only that Brooks’s statements were false, but also that Defendants

  knew the statements were false. See id.

     Humphrey alleges Defendant Officers had no evidence against him and that they

  used threats and undue pressure to cause Brooks to implicate Humphrey, “even

  though they knew that [he] was innocent.” (Id. ¶ 30.) Humphrey alleges that the

  officers falsely told Brooks they "knew" that Humphrey committed the murder and

  pressured him to implicate Humphrey. He further alleges that Brooks recanted his

  pretrial statement and stood by his pretrial affidavit stating that his statement to

  police was false. Humphrey also alleges that Smith told lies and that Defendants

  knew that none of the lies had happened when they coerced Smith to tell the lies.

  Thus, the Complaint alleges what evidence was fabricated (Brooks's unsworn state-

  ment and Smith's statement) and that the fabricated evidence was the only evidence

  used to charge Humphrey. The Complaint also alleges that based on these fabricated

  statements, the jury convicted Humphrey. While the Complaint generally alleges

  that Brooks's statement and Smith's statement were fabricated, that Defendants

  knew those statements were false, and that they knew Humphrey was innocent, these

  are factual matters that have been pleaded. The Seventh Circuit has said that the

  “pleading burden should be commensurate with the amount of information available

  to [the plaintiff]. Courts "cannot expect, nor does Federal Rule of Civil Procedure 8

  require, a plaintiff to plead information [he] could not access without discovery." Run-

  nion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 528–29




                                            10
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 11 of 30 PageID #: 651




  (7th Cir. 2015). Humphrey cannot be expected to plead the basis for Defendant Of-

  ficers' knowledge absent discovery.

     The Complaint's factual allegations have stated a claim that is plausible. See, e.g.,

  Alexander, 721 F.3d at 424 (indicating that "public corruption" is "hardly unknown"

  and "egregious abuse of one's official position" is not "unthinkable"). Moreover, the

  Complaint gives Defendants "fair notice of what the . . . claim is and the grounds upon

  which it rests." Twombly, 550 U.S. at 555. That is sufficient to adequately state a

  due process claim based on the fabrication of evidence theory.

     2. Deliberate Withholding of Exculpatory or Impeachment Evidence

     Humphrey also has sufficiently stated a due process claim based on the deliberate

  withholding of exculpatory or impeachment evidence. “Police officers must provide

  exculpatory and/or impeachment evidence to prosecuting attorneys—a corollary to

  the prosecutor’s obligation to disclose such evidence to defense counsel.” Coleman,

  925 F.3d at 349 (citing Brady [v. Maryland], 373 U.S. 83 [(1963)]). To state a claim

  against a police officer for an alleged failure to disclose such evidence, a complaint

  must allege: (1) the evidence at issue was favorable to the defense; (2) the officer con-

  cealed the evidence; and (3) the concealment prejudiced the defendant. See, e.g., id.

  "[A] claim that an officer coerced a witness to give incriminating evidence does not,

  at least standing alone, violate the wrongly convicted person’s due-process rights."

  Avery v. City of Milwaukee, 847 F.3d 433, 439 (7th Cir. 2017) (internal quotation

  marks, citations and footnotes omitted). Because coerced testimony may turn out to




                                             11
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 12 of 30 PageID #: 652




  be true, “the due-process right to a fair trial isn’t implicated absent a violation of the

  Brady duty to disclose facts about the coercive tactics used to obtain it.” Id.

     Defendants assert that Brady does not “compel police officers to accurately dis-

  close the circumstances of their investigations to the prosecution.” (Defs.’ Reply 3,

  ECF No. 74.) The case cited as support, however, does not stand for such a broad

  proposition. See Sauders-El v. Rohde, 778 F.3d 556, 562 (7th Cir. 2015). Saunders-

  El arises in a situation very different from that here. In that case, the plaintiff

  brought a due process claim against police officers for fabricating evidence against

  him. However, the defendant was released on bond after his arrest and acquitted at

  trial. Id. at 558. The Seventh Circuit held that “due process is not implicated when

  . . . the defendant is released on bond following his arrest and acquitted at trial,” and

  “this rule cannot be circumvented . . . by re-framing such an allegation as

  a Brady claim—that is, by alleging that the police officers who supposedly fabricated

  the evidence failed to reveal their misconduct to the prosecution.” Id. In contrast,

  Humphrey was detained and convicted at trial.

     Defendants argue that the presence of Prosecutor Cummings at and participation

  in Brooks's coercive interrogation relieved the officers of their Brady disclosure obli-

  gations. Generally, the Brady “rule encompasses evidence known only to police in-

  vestigators and not to the prosecutor.” Strickler v. Greene, 527 U.S. 263, 280–81

  (1999); see also Goudy v. Cummings, 922 F.3d 834, 837 (7th Cir. 2019) (“Police officers

  generally discharge their Brady obligations by turning over such evidence to the pros-

  ecutors, who in turn have a duty to disclose the evidence to the defense.”). However,



                                             12
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 13 of 30 PageID #: 653




  the officers "must disclose exculpatory evidence to a 'competent authority,'" Whitlock,

  682 F.3d at 576 (quoting Steidl v. Fermon, 494 F.3d 623, 630 (7th Cir. 2007)), and the

  disclosure of exculpatory evidence to a prosecutor who is alleged to have been part of

  a conspiracy to fabricate evidence does not discharge the Brady obligation. See id.

  (“It is not likely that the police may take shelter behind a prosecutor who is conspiring

  with them to fabricate false evidence against innocent suspects.”). Thus, Cummings's

  presence at the coercive Brooks's interrogation did not satisfy the officers' Brady ob-

  ligations.

     Evidence is suppressed or concealed for Brady purposes “when (1) the prosecution

  failed to disclose the evidence in time for the defendant to make use of it, and (2) the

  evidence was not otherwise available to the defendant through the exercise of reason-

  able diligence.” Carvajal v. Dominguez, 542 F.3d 561, 567 (7th Cir. 2008); see also

  Avery, 847 F.3d at 443 (“[E]vidence cannot be said to have been suppressed in viola-

  tion of Brady if it was already known to the defendant.”). As Defendants point out,

  the Complaint alleges that Brooks was an acquaintance of Humphrey. (Compl. ¶ 22,

  ECF No. 56.) Thus, Defendants argue that the facts about the alleged coercion of

  Brooks were available to Humphrey through the exercise of reasonable diligence.

  Humphrey did not respond to that argument and, in not doing so, he has waived a

  due process claim premised on the failure to disclose the coercive interrogation tactics

  used against Brooks. See, e.g., Lekas v. Briley, 405 F.3d 602, 615 (7th Cir. 2005)

  (holding plaintiff waived § 1983 retaliation claim where he failed to present legal




                                             13
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 14 of 30 PageID #: 654




  arguments or cite relevant authority to substantiate that claim in responding to de-

  fendants' motion to dismiss).

      In addition, Humphrey alleges that he knew Brooks and knew Brooks had given

  an inculpatory statement. Indeed, the coercion of Brooks was known to Humphrey’s

  trial counsel, who, three months before trial, prepared Brooks’s affidavit recanting

  his pretrial unsworn statements. See, e.g., Humphrey I, 680 N.E.2d 841–42. And

  Brooks testified at trial that he was coerced by the police pressure to fabricate his

  unsworn statement incriminating Humphrey in Laughlin’s murder. Id. at 838. Even

  if Humphrey did not know all the coercive tactics used against Brooks, through the

  exercise of reasonable diligence, Humphrey could have discovered them.                   Since

  Humphrey was aware of the alleged coercion of Brooks’s unsworn statement in time

  to use it at trial, there can be no Brady claim based solely on the failure to disclose

  the coercion of Brooks.

      Turning to Smith’s testimony, Defendants argue that any coercion of Smith during

  the pretrial investigation is immaterial to Humphrey’s fair trial claims because

  Smith’s testimony “was not used at trial” and Smith did not implicate Humphrey as

  Laughlin’s murderer at trial. (Defs.' Br. 11, ECF No. 65.)4 Defendants liken Smith’s

  statements to the hypothetical fabricated statement that is put into a drawer and

  never used against the defendant, see Buckley v. Fitzsimmons, 20 F.3d 789, 795 (7th

  Cir. 1994) (supposing prosecutors tortured witness until he gave a statement and



  4 Curiously, later in the same brief in reference to Brooks and Smith, Defendants assert that
  “[t]wo witnesses identified Plaintiff as La[ugh]lin's murderer.” (Defs.’ Br. 18; see also id. at
  19–20 (noting that both Brooks and Smith incriminated Humphrey in La[ugh]lin's murder).)
                                                14
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 15 of 30 PageID #: 655




  then “put the transcript in a drawer” “but took no other step”). They further argue

  that Humphrey is estopped from alleging that he was convicted based upon coerced

  false testimony by Smith. Defendants assert that Humphrey prevailed in the Indiana

  Supreme Court on the argument that he was prejudiced by his counsel’s ineffective

  assistance because Humphrey could not have been convicted based on Smith’s testi-

  mony alone.

     Whether Smith’s testimony alone was sufficient to convict Humphrey is a matter

  different from the matter of whether Smith’s testimony was used against Humphrey

  at trial. Humphrey has not taken an inconsistent position between his post-convic-

  tion proceeding and the instant action. Further, the Indiana Supreme Court’s deci-

  sions are clear that Smith did testify at Humphrey’s trial, and the Court stated that

  Smith’s testimony provided Humphrey with an opportunity to commit the murder.

  See Humphrey II, 73 N.E.3d at 689 (“Smith’s testimony places Humphrey in the gar-

  age that evening and further demonstrates that Humphrey was selling drugs in the

  alley as well. . . . Smith places Humphrey at the scene on the night Laughlin was

  shot, giving him an opportunity to commit the crime.”); Humphrey I, 680 N.E.2d at

  841 (stating that “[t]he State’s case was wholly circumstantial and would have been

  extremely thin if Brooks’ statement had not been before the jury as substantive evi-

  dence. . . . Smith’s testimony placed the defendant at the scene on the night of the

  killing . . . .”). Thus, Smith’s testimony was used against Humphrey at trial, and

  Humphrey is not estopped from arguing that coerced false testimony by Smith was

  used to convict him. The Complaint does not allege that the coercion of Smith was



                                           15
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 16 of 30 PageID #: 656




  disclosed before trial. Humphrey has adequately alleged a denial of his due process

  right to a fair trial based on the Defendant Officers’ withholding of exculpatory or

  impeachment evidence regarding the coercion of Smith. See, e.g., Avery, 847 F.3d at

  439 (recognizing that a due process right may be implicated by a violation of the

  Brady duty to disclose facts about the coercive tactics used to obtain witness testi-

  mony).

     In summary, the Complaint sufficiently alleges that Humphrey was denied his

  due process right to a fair trial based on the fabrication of inculpatory evidence as to

  Brooks's pretrial statement and Smith's testimony and based on Defendant Officers’

  deliberate withholding of exculpatory or impeachment evidence concerning the coer-

  cive interrogation of Smith. However, Humphrey has pleaded himself out of court

  under the theory based on Defendant Officers' failure to disclose the coercive interro-

  gation of Brooks.

     3. Proximate Cause

     Defendants further contend that Humphrey has failed to state a claim for a denial

  of due process, malicious prosecution, unlawful arrest and detention in Counts I, II,

  and III because Defendant Officers' alleged actions did not proximately cause a dep-

  rivation of Humphrey’s due process or Fourth Amendment rights. Defendants assert

  that it could not have been reasonably foreseeable that Brooks’s statement, which

  was clearly hearsay, would be used against Humphrey at trial. They also assert that

  the independent actions of the prosecutor, trial judge, Humphrey’s trial counsel, and

  the jury’s decision to convict are all superseding causes that break the chain of



                                            16
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 17 of 30 PageID #: 657




  causation between the Defendant Officers and Humphrey’s conviction. Defendants

  further argue that the prosecutor’s action related to pretrial detention relieves them

  of legal responsibility. Humphrey responds that Defendant Officers' conduct proxi-

  mately caused his wrongful conviction.

     A § 1983 plaintiff may recover damages that are proximately caused by a consti-

  tutional violation. See Cty. of Los Angeles, Calif. v. Mendez, 137 S. Ct. 1539, 1548

  (2017) (plaintiffs can recover damages that are proximately caused by any Fourth

  Amendment violation). “[G]enerally the issue of proximate cause is a jury question.”

  Shick v. Ill. Dep't of Human Servs., 307 F.3d 605, 615 (7th Cir. 2002) (noting that “in

  extreme circumstances . . . the question of proximate cause is an issue of law properly

  resolved by a court”). Defendants argue that the lawyers’ and judge’s actions regard-

  ing Brooks’s statements constitute a superseding cause. “A superseding cause is

  something culpable that intervenes . . . , some action of a third party that makes the

  plaintiff’s injury an unforeseeable consequence” of the defendant’s conduct. Whitlock,

  682 F.3d at 584 (emphasis and quotation omitted). Generally, the issue of supersed-

  ing cause “is not a pure legal question.” See Jackson v. Curry, 888 F.3d 259, 266 (7th

  Cir. 2018) (in the Fifth Amendment coerced-confession context). And, “it is well set-

  tled that it is improper for a court to decide a question of fact on a motion to dismiss

  for failure to state a claim.” Buschmann v. Prof’l Men’s Ass’n, 405 F.2d 659, 663 (7th

  Cir. 1969).

     Humphrey has alleged that Brooks's coerced false statement and Smith's fabri-

  cated testimony that purported to corroborate Brooks's false statement were used to



                                            17
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 18 of 30 PageID #: 658




  convict him at trial. (Compl. ¶ 40., ECF No. 56.) It was certainly foreseeable that

  this fabricated evidence would be used to convict Humphrey at trial. See Avery, 847

  F.3d at 443 ("it was entirely foreseeable that this fabricated 'evidence' would be used

  to convict [the plaintiff] at trial for [the] murder"). As Humphrey submits, the point

  of fabricating evidence is for use at trial. As another district court in the Seventh

  Circuit recently said, because of "the inherently speculative task of analyzing causa-

  tion in fabrication claims, a relatively broad standard for causation applies." Wil-

  liams v. City of Chicago, 315 F. Supp. 3d 1060, 1075 (N.D. Ill. 2018). "If [the plaintiff]

  has pled that the fabricated evidence . . . furthered the prosecution, he has done

  enough." Id. (citing Hurt v. Wise, 880 F.3d 831, 844 (7th Cir. 2018), overruled on other

  grounds by Lewis v. City of Chicago, 914 F.3d 472 (7th Cir. 2019) (stating that it is

  sufficient to “show that the fabricated [evidence] furthered the prosecution”)). Just

  like the Williams plaintiff, Humphrey has satisfied the causation element.

     Besides, the fabrication of evidence can cause harm to a defendant before trial.

  See Fields v. Wharrie, 740 F.3d 1107, 1111–12 (7th Cir. 2014) ("He who creates the

  defect is responsible for the injury that the defect foreseeably causes later. Nor is the

  only harm that resulting from the conviction and the sentence. . . . [A]s in our recent

  decision in Julian v. Hanna, 732 F.3d 842, 847 (7th Cir. 2013), the fabrication of evi-

  dence harmed the defendant before and not just during the trial, because it was used

  to help indict him."). Humphrey has alleged that the fabricated statements from

  Brooks and Smith were the only evidence used to charge him with the murder. (Id.

  ¶ 38.) Although "civil Brady claims will be viable most often when a defendant has



                                             18
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 19 of 30 PageID #: 659




  been wrongfully convicted and imprisoned as a result of the Brady violation[ ] . . . the

  key to a civil Brady claim is not a conviction or acquittal but a deprivation of liberty.”

  Cairel v. Alderden, 821 F.3d 823, 833 (7th Cir. 2016). Humphrey has alleged the

  denial of liberty based in part on the alleged Brady violations.

     Furthermore, Defendants’ proximate cause arguments focus on Brooks and essen-

  tially ignore Smith. (See Defs.’ Br. 13–18, ECF No. 65.) The admission into evidence

  of Smith’s allegedly false statement was reasonably foreseeable. There is no allega-

  tion that Smith’s testimony was erroneously admitted. And there is no allegation

  that the jury was made aware of the alleged coercion of Smith. Defendants argue

  that coercion of a witness is only actionable by the criminal defendant when the al-

  leged witness coercion resulted in an unfair trial. (Defs.’ Br. 11 (citing Buckley, 20

  F.3d at 794), ECF No. 65.) Though it may be difficult for Humphrey to prove that the

  failure to disclose the coercive interrogation tactics used on Smith proximately caused

  him any damages, Humphrey has sufficiently stated the claim so as to proceed beyond

  the pleading stage.

     4. Malicious Prosecution Claims are Cognizable

     Count II asserts a due process violation against the Defendant Officers under the

  theory of malicious prosecution. Defendants acknowledge that in Julian v. Hanna,

  732 F.3d at 847–49, the Seventh Circuit authorized claims against Indiana police

  officers under § 1983 for malicious prosecution. Defendant Officers acknowledge that

  Julian is binding, but raise the issue to preserve it for appeal. They have preserved

  the issue for purposes of appeal.



                                             19
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 20 of 30 PageID #: 660




     5. Statute of Limitations

     Defendants argue that even if Humphrey’s conclusory allegations about whether

  Defendant Officers “knew” that Brooks’s and Smith’s statements were untrue,

  Humphrey’s claims related to his arrest and pretrial detention in Counts II and III

  would still fail because they are barred by the applicable statute of limitations.

  Humphrey counters that this claim is not barred by the statute of limitations because

  it did not accrue until his release from custody. Humphrey has the correct view.

     Because Humphrey’s alleged injury occurred in Indiana, the Indiana two-year

  statute of limitations for personal injury actions is applicable to his § 1983 claims.

  Hondo, Inc. v. Sterling, 21 F.3d 775, 778 (7th Cir. 1994). Federal law, however, de-

  termines when a claim accrues. Id. A § 1983 claim “accrues when the plaintiff knows

  or has reason to know of the injury which is the basis of his action.” Id. In Manuel v.

  City of Joliet, 903 F.3d 667 (7th Cir. 2018) (Manuel I), the Seventh Circuit held that

  a Fourth Amendment wrongful detention claim accrues when the period of detention

  ends. Id. at 670 (“The wrong of detention without probable cause continues for the

  duration of the detention.”), cert. denied sub nom. City of Joliet, Ill. v. Manuel, 139 S.

  Ct. 2777 (2019). Furthermore, even before Humphrey’s prosecution and conviction,

  under Heck v. Humphrey, 512 U.S. 477 (1993), § 1983 could not “be used to contest

  ongoing custody that has been properly authorized” until the conviction has been set

  aside. Manuel I, 903 F.3d at 670. This is because success on the claim “would neces-

  sarily imply the invalidity of his conviction or sentence.” Heck, 512 U.S. at 487.

  Humphrey alleges that he was unlawfully detained based on fabricated evidence and



                                             20
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 21 of 30 PageID #: 661




  this same evidence was used to obtain his conviction. Success on his § 1983 pretrial

  detention claim would have implied the invalidity of his conviction. “The wrong of

  detention without probable cause continues for the duration of the detention. That’s

  the principal reason why the claim accrues when the detention ends.” Manuel I, 903

  F.3d at 670.

     Gonzalez v. Entress, 133 F.3d 551 (7th Cir. 1998), cited by Defendants, does not

  change the analysis in this case. Gonzalez involved a claim for false arrest and use

  of excessive force. The plaintiff argued that Heck v. Humphrey postponed the accrual

  of his claim until his acquittal. The Seventh Circuit disagreed because the claim did

  not necessarily imply that the plaintiff’s conviction was unlawful. Id. at 553. Humph-

  rey’s detention ended when he was released from custody in September 2017. He

  filed this action in February 2019, well within the two-year limitations period. No

  previously extinguished claims against Defendants are being resurrected here.

     Therefore, the Court concludes that the statute of limitations does not require

  dismissal of Counts II and III.

     6. Probable Cause for Arrest and Detention

     Defendants argue that Defendant Officers had probable cause to believe that

  Humphrey murdered Laughlin, so the unlawful pretrial detention and malicious

  prosecution claims in Counts II and III fail. Humphrey answers that his “allegations

  make clear that the evidence used to form the basis of probable cause was fabricated

  and therefore his claims may proceed.” (Pl.'s Br. 19, ECF No. 73.)




                                           21
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 22 of 30 PageID #: 662




     "[P]robable cause for an arrest exists 'if the totality of the facts and circumstances

  known to the officer at the time of the arrest would warrant a reasonable, prudent

  person in believing that the arrestee had committed, was committing, or was about

  to commit a crime.'" United States v. Sands, 815 F.3d 1057, 1062 (7th Cir. 2015)

  (quoting Abbott v. Sangamon Cty., 705 F.3d 706, 714 (7th Cir. 2013)). “[T]he existence

  of probable cause for arrest is an absolute bar to a Section 1983 claim for unlawful

  arrest, false imprisonment, or malicious prosecution.” See Smith v. City of Chicago,

  913 F.3d 469, 473 (7th Cir. 1990); see also Manuel, 137 S. Ct. at 918 (“The Fourth

  Amendment prohibits government officials from detaining a person in the absence of

  probable cause.”); Anderson v. City of Rockford, 932 F.3d 494, 512–13 (7th Cir. 2019)

  (A Fourth Amendment claim hinges upon showing the absence of probable cause to

  support plaintiffs’ arrests and confinement). But probable cause is no defense if prob-

  able cause was based on fabricated evidence. See Smith, 913 F.3d at 473; see also

  Williams, 315 F. Supp. 3d at 1070 (stating that "pretrial detention unsupported by

  any probable cause—for example, where . . . the only basis for the plaintiff's detention

  was fabricated evidence—violates the Fourth Amendment”).

     Humphrey has sufficiently alleged facts to make a plausible claim that the officers

  fabricated evidence against him, knowing it was false. Therefore, Humphrey’s claims

  premised on malicious prosecution, unlawful arrest, and wrongful pretrial detention

  in Counts II and III against Defendant Officers may proceed. Whether Humphrey

  can prove that Defendant Officers' conduct proximately caused him any damages

  must be determined another day.



                                            22
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 23 of 30 PageID #: 663




     B. Failure to Intervene – Count IV

     Count IV alleges the failure to intervene to prevent the violation of Humphrey’s

  constitutional rights. Defendants argue that to the extent Humphrey alleges Defend-

  ant Officers failed to intervene to prevent him from being subjected to pretrial deten-

  tion without probable cause, the claim fails based on the existence of probable cause

  to detain him and the claim is barred by the statute of limitations. The Court has

  already rejected those arguments, however. But Defendants further argue that to

  the extent Humphrey alleges that Defendant Officers failed to intervene to prevent a

  deprivation of his right to a fair trial, his claim fails because (1) the superseding cause

  of the “perfect storm of error” breaks any causal connection between the officers and

  Humphrey’s conviction, (2) they had no opportunity to prevent the prosecutor from

  violating Humphrey's right to a fair trial. The question of whether there was a su-

  perseding cause that broke any chain of causation awaits an answer on another day,

  in a different procedural posture.

     Under certain circumstances, a state actor may be held liable under § 1983 for the

  failure to intervene to prevent a constitutional violation. Yang v. Hardin, 37 F.3d

  282, 285 (7th Cir. 1994). To state a claim for failure to intervene, a plaintiff must

  allege that the defendant: (1) knew that a constitutional violation was being commit-

  ted and (2) had a realistic opportunity to prevent it. Gill v. City of Milwaukee, 850

  F.3d 335, 342 (7th Cir. 2017); Yang, 37 F.3d at 285. “Whether an officer . . . was

  capable of preventing the harm . . . is generally an issue for the trier of fact unless . .

  . a reasonable jury could not possibly conclude otherwise.” Lanigan v. Vill. of E. Hazel



                                              23
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 24 of 30 PageID #: 664




  Crest, Ill., 110 F.3d 467, 478 (7th Cir. 1997). However, an officer cannot be liable for

  another person’s constitutional violation when the official had no ability to prevent

  the underlying conduct. See Hoffman v. Knoebel, 894 F.3d 836, 842-43 (7th Cir. 2018)

  (case manager’s failure to secure placements for drug treatment participants where

  case manager had no authority to end unlawful incarcerations).

     According to Defendants, a police officer has no authority to direct a prosecuting

  attorney to take or not take any action related to the prosecution of a criminal de-

  fendant, so Defendant Officers could not have prevented Prosecutor Cummings or

  Deputy Prosecutor Puckett from depriving Humphrey of his liberty or his right to a

  fair trial, and the failure-to-intervene theory fails. Humphrey responds that when a

  plaintiff alleges that he was deprived of his liberty as a result of the defendants’ fab-

  rication of evidence, it is plausible to infer that each defendant was aware of the dep-

  rivation of liberty and could have done something to stop it. (Pls.’ Resp. 21, ECF 73

  (citing Hurt, 880 F.3d at 843).) Hurt says so: “It is plausible to infer from each de-

  fendant’s creation of false evidence that he was aware that the continuing incarcera-

  tions were unsupported and could have done something to stop them." Id. Besides,

  Defendant Officers could have intervened before the trial itself.

     The Court has determined that Humphrey has sufficiently pleaded constitutional

  violations, including a due process violation based on the fabrication of evidence

  against him. The due process right not to be subjected to criminal charges based on

  fabricated evidence was clearly established by 1995, see, e.g., Whitlock, 682 F.3d at

  575 (recognizing constitutional right not to have police fabricate evidence), so



                                             24
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 25 of 30 PageID #: 665




  Defendant Officers would have known that a constitutional violation was being com-

  mitted. In addition, the Court finds that Humphrey has sufficiently pleaded that

  Defendant Officers knew of the alleged constitutional violations and could have in-

  tervened. (Compl. ¶ 72 ("During the alleged constitutional violations, one or more

  Defendants stood by without intervening to prevent the misconduct, despite having

  a reasonable opportunity to do so."), ECF No. 56.) The efficacy of any such interven-

  tion must be decided at another time.

     The Court concludes that Humphrey has sufficiently stated a failure-to-intervene

  claim against Defendant Officers in Count IV.

     C. Qualified Immunity

     Defendant Officers contend that they are entitled to qualified immunity. More

  specifically, they assert that Humphrey can identify no authority “clearly establish-

  ing in 1995 that a police officer could not rely on a witness statement obtained as the

  result of police coercion to support probable cause for an arrest. Nor can [he] present

  any authority clearly establishing in 1995 that the use at trial of a witness statement

  obtained as the result of police coercion violates due process.” (Defs.’ Br. 27, ECF No.

  65.) Humphrey responds that Defendant Officers are not entitled to qualified im-

  munity because it was clearly established in 1995 that police officers who fabricate

  evidence violate due process. He also argues that the duty to intervene to stop the

  fabrication of evidence was clearly established in 1995.

     Although qualified immunity is an affirmative defense, it may be raised in a mo-

  tion to dismiss. Lanigan, 110 F.3d at 471. A public official is entitled to qualified



                                            25
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 26 of 30 PageID #: 666




  immunity if (1) he did not violate the plaintiff’s constitutional rights, or (2) the par-

  ticular right at issue was not clearly established. It is Humphrey’s burden to show

  that Defendants violated a constitutional right that was clearly established at the

  relevant time. See, e.g., Perry v. Sheahan, 222 F.3d 309, 315 (7th Cir. 2000).

     "[I]t was established law by 1985 (indeed long before) . . . that . . . fabricating

  evidence against a criminal defendant was a violation of due process." Fields, 740

  F.3d at 1114 (fabrication by a prosecutor); see also Whitlock, 682 F.3d at 580 (stating

  that "a police officer who manufactures false evidence against a criminal defendant

  violates due process if that evidence is later used to deprive the defendant of her

  liberty in some way") (citing Jones v. City of Chicago, 856 F.2d 985 (7th Cir. 1988)).

  Humphrey has alleged that Defendant Officers fabricated evidence, knowing it was

  false.

     Furthermore, in Buckley v. Fitzsimmons, the Seventh Circuit held that coercing a

  witness, though a constitutional wrong, violates the witness’s rights, not the criminal

  defendant’s rights, unless the fact of coercion is concealed from the defendant. 20

  F.3d at 794. The duty to disclose exculpatory information was clearly established in

  1995. See, e.g., Camm v. Faith, 937 F.3d 1096, 1111 (7th Cir. 2019) (stating that “by

  2000 it had been clear for decades that the governments Brady obligations include a

  duty to disclose impeachment evidence” and “it has long been clearly established that

  Brady obligations extend not just to prosecutors but also to investigators”). Humph-

  rey has alleged a due process claim based on a Brady violation in the failure to dis-

  close the coercion of witnesses.



                                             26
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 27 of 30 PageID #: 667




     Defendants also argue that it was not clearly established that police officers could

  be held liable for malicious prosecution. They err, however, in relying on the state of

  the law applicable to Section 1983 malicious prosecution claims instead of focusing

  on Defendants' alleged conduct. See Fields, 740 F.3d at 1114 ("when the question is

  whether to grant immunity to a public employee, the focus is on his conduct, not on

  whether that conduct gave rise to a tort in a particular case") (citing Harlow v. Fitz-

  gerald, 457 U.S. 800, 819 (1982) (stating the test for qualified immunity "focuses on

  the objective legal reasonableness of an official's acts")).

     Defendants concede that "[i]t was clearly established in 1995 that manufacturing

  false evidence against a criminal defendant is unconstitutional if the evidence is used

  against them in some way." (Defs.' Br. 31, ECF No. 65.) Humphrey has alleged that

  Defendant Officers fabricated evidence against him, knowing it was false, and that

  the same evidence was the basis for his conviction. Therefore, Defendant Officers are

  not entitled to qualified immunity on the claims that they fabricated evidence, delib-

  erately withheld exculpatory or impeaching evidence, or failed to intervene in the

  violation of Humphrey's constitutional rights. This ruling, however, does not prevent

  Defendants from reasserting the defense of qualified immunity on a motion for sum-

  mary judgment following further developments through discovery.

     D. Conspiracy Claim – Count V

     Count V asserts a § 1983 conspiracy claim. Defendants argue, in conclusory fash-

  ion and without citation to any authority, (Defs.’ Br. 7, ECF No. 65), that a conspiracy

  claim is not a separate, independently actionable claim. Nonetheless, if all other



                                              27
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 28 of 30 PageID #: 668




  federal constitutional claims are dismissed, a § 1983 conspiracy claim must also be

  dismissed. Katz–Crank v. Haskett, 843 F.3d 641, 650 (7th Cir. 2016) (affirming dis-

  missal of § 1983 conspiracy claim where district court entered judgment on the plead-

  ings in favor of defendants on some of federal claims and dismissed others for failure

  to state a claim). But here, the Court has not dismissed all other federal constitu-

  tional claims; some of those claims remain. Therefore, the Court declines to dismiss

  the § 1983 conspiracy claim in Count V.

     E. Indemnification Claim – Count VI

     Count VI asserts a claim against Defendant City of Anderson based on the City’s

  statutory obligation to indemnify any judgment for compensatory damages entered

  against Sollars or Young under Indiana Code § 34-13-4-1. (Compl. ¶¶ 8, 83–85, ECF

  No. 56.) Defendants argue that this claim is unripe and the Court lacks subject mat-

  ter jurisdiction over it. Humphrey responds that the Court has subject matter juris-

  diction.

     A claim is unripe “if it rests upon contingent future events that may not occur as

  anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296,

  300 (1998) (internal quotation marks omitted). More specifically, an indemnification

  claim is not ripe (unless and) until liability has been established. See, e.g., Med. As-

  surance Co. v. Hellman, 610 F.3d 371, 375 (7th Cir. 2010). Thus, the Court should

  dismiss an unripe indemnification claim. See id. (stating that district court should

  have dismissed unripe duty-to-indemnify claim rather than including it in the stay of

  the case); Nationwide Ins. v. Zavalis, 52 F.3d 689, 693 (7th Cir. 1995) (concluding



                                            28
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 29 of 30 PageID #: 669




  district court correctly dismissed without prejudice the declaratory judgment action

  for duty to indemnify when the defendant’s underlying liability had not yet been es-

  tablished).

     Humphrey argues that the Seventh Circuit has held that a plaintiff may bring an

  indemnification claim before judgment is entered against the indemnitee, citing Wil-

  son v. City of Chicago, 120 F.3d 681 (7th Cir. 1997), as well as district court decisions.

  Wilson does not hold that an indemnification claim is ripe before a judgment is en-

  tered against the indemnitee. Instead, in Wilson, the City had already made clear

  that it would not pay any judgment entered against its police officer, id. at 683; thus,

  a case or controversy existed between the parties sufficient for a ripe claim, see id. at

  685. Wilson recognizes an exception to the general rule that indemnification claims

  are not ripe until the underlying liability is established. Further, the district court

  cases cited by Humphrey are not controlling.

     The indemnification claim against the City of Anderson is unripe at this time.

  Therefore, the Court finds that Count VI the claim for indemnification against the

  City of Anderson should be dismissed without prejudice.

                                        Conclusion

     The Motion to Dismiss the First Amended Complaint (ECF No. 64) filed by the

  City of Anderson, Sollars, and Young is granted in part and denied in part. The

  motion is granted with respect to the due process and malicious prosecutions claims

  in Counts I and II premised on the theory of the failure to disclose exculpatory or

  impeachment evidence regarding the alleged coercion of Brooks's statement and with



                                             29
Case 1:19-cv-00764-JRS-TAB Document 101 Filed 06/08/20 Page 30 of 30 PageID #: 670




  respect to the indemnification claim against the City in Count VI. The indemnifica-

  tion claim is dismissed without prejudice. The motion is denied with respect to

  the claims for the denial of Humphrey’s right to a fair trial in Count I and malicious

  prosecution in Count II premised on the theories of fabrication of evidence and failure

  to disclose exculpatory or impeachment evidence regarding the alleged coercion of

  Smith; wrongful detention in Count III; the failure to intervene in Count IV; and the

  civil rights conspiracy in Count V.

     SO ORDERED.




  Date: 6/8/2020




  Distribution via CM/ECF to all registered parties.




                                            30
